19 F.3d 31
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Connie Jean MARTINEZ, Defendant-Appellant.
No. 93-30257.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1994.*Decided Feb. 16, 1994.

Before:  SCHROEDER, CANBY and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Connie Jean Martinez appeals her 41-month sentence imposed following a guilty plea to possession of cocaine with intent to distribute in violation of 21 U.S.C. Sec. 841(a)(1).  Martinez contends the district court erred by failing to give a reasoned explanation for the extent of the court's downward departure.  We dismiss the appeal for lack of jurisdiction.


3
"[A] defendant may not challenge on appeal the extent of a downward departure."   United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990).


4
Here, based upon an adjusted offense level of 29 and criminal history category of VI, Martinez's applicable Guidelines range was 151 to 188 months.  In light of Martinez's extraordinary mental, emotional, physical and psychological abuse, the district court departed to level 15 which resulted in a Guidelines range of 41 to 51 months.  Despite Martinez's dissatisfaction with the court's explanation for the extent of the downward departure, this decision is not reviewable.  See Vizcarra-Angulo, 904 F.2d at 23;   contra United States v. Lewinson, 988 F.2d 1005, 1007 (9th Cir.1993) (government may challenge extent of downward departure from the Guidelines).


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3